ON MOTION FOR REHEARING
MORRISON, Presiding Judge.
We have again reviewed the evidence in the light of the Appellant’s Bill of Exception No. 1, which preserves his exception to the failure of the trial court to charge on circumstantial evidence. This question has been the subject of myriad cases, and, of course, the facts are never identical. We think that the rule expressed in the original opinion is sound but doubt that we gave it proper application to the facts before us. The evidence in this case is meager and makes our task more difficult. These facts are pertinent: No intoxicants were found in appellant’s house. Two half-pint bottles were found under the east side of the house, and the remainder were found under a bush in the northwest corner of the yard about five steps from the sidewalk and about fifteen or twenty steps from the northwest corner of the house. Were the appellant’s house in a sparsely settled area, we would have no difficulty in overruling appellant’s contention, but such is not the case before us. Appellant’s home was situated in a Negro settlement on a narrow lot with houses close together. The intoxicants found under the bush were nearer the sidewalk than the house and were not of the same brand as those found under the house. It is not shown that there was a fence between the sidewalk and the bush. The record does not show that the appellant occupied the house in question alone, and we think that the facts hereinbefore recited show that there were others relative to whom an outstanding hypothesis might arise as to the possession of the intoxicating liquor.
Having concluded that the charge on circumstantial evidence should have been given, the appellant’s motion for rehearing is granted; the judgment of affirmance is set aside; and the judgment is now reversed and the cause remanded.